ACCEPTED
                                                                                                   12-15-00160-CR
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                              12/7/2015 2:30:15 PM
                                                                                                         Pam Estes
                                                                                                            CLERK


                                      NO. 12-15-00160-CR

                ON APPEAL FROM THE 217rn JUDICIAL DISTRICT COURT  FILED IN
                                                           12th COURT OF APPEALS
                           ANGELINA COUNTY, TEXAS               TYLER, TEXAS
                              CAUSE NO. 2011-0160
                                                                         12/7/2015 2:30:15 PM
                                                                                PAM ESTES
 BRADLEY GENE GRAHAM                             §     IN THE 12 TH   COURT OF APPEALS
                                                                                  Clerk
                                                 §
                                                 §     OF
 vs.                                             §
                                                 §
 STATE OF TEXAS                                  §     TYLER, TEXAS

               MOTION TO EXTEND TIME TO FILE APPEALANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Bradley Gene Graham, Appellant in the above styled and numbered cause, and

moves this Court to grant an extension of time to file his appellant's brief, pursuant to TEX. R.

APP. P. 10.5 (b) and for good cause shows the following:

1.     This case is on appeal from the 217TH Court of Angelina County, Texas.

2.     The case below was styled the STATE OF TEXAS vs. BRADLEY GRAHAM, and

numbered 2011-0160.

3.     Appellant was convicted of Theft.

4.     Appellant was assessed a sentence of eighteen (18) years imprisonment in the Texas

Department of Corrections - Institutional Division.

5.     Pursuant to TEX. R. APP. P. 26.2, notice of appeal filed on June 5, 2015.

6.     Defendant is incarcerated in TDCJ.

7.      The appellate brief is due on December 14, 2015. There have been no extensions previously

requested in this cause.

8.      The State does not oppose an extension in this cause.
9.      Appellant requests an extension of time of 30 days from the present date or until January 14,

2016.

        10.    Appellant relies on the following facts as good cause for the requested extension:

During the first thirty day period Appellant's Counsel was involved in a jury trial,
State v. Taylor, 2014-0049 from November 16-19, Counsel will be picking jury in case 2015-
0106 and trial on December 16, 2015. Counsel also will be in an oral argument in an Angelina
County misdemeanor case on December 15, 2015 with the 12'h Court of Appeals in Tyler, Texas.
The undersigned counsel believes that he can complete the brief during the next thirty (30) days
if an extension is granted.
        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this
Motion To Extend Time to File Notice of Appeal, and for such other and further relief as the Court
may deem appropriate.
                                                      Respectfully submitted,




                                                     ~Charanza Law Office, P.C.
                                                      P.O. Box 1825
                                                      Lufkin, Texas 75902
                                                      936/634-8568
                                                      936/634-0306 (fax)
                                                      State Bar No. 00783820
                                                      alcharanza@consolidated.net
                                                      ATTORNEY FOR THE APPELLANT

                                  CERTIFICATE OF SERVICE

   The undersigned attorney certifies that a true and correct copy of the foregoing MOTION TO
EXTEND TIME TO FILE APPEALANT'S was served upon the District Attorney's Office,
Angelina County, Texas, 215 East Lufkin Avenue, Lufkin, Texas 75901 on December 7, 2015
via efile.
                                                 NO. 12-15-00160-CR

                         ON APPEAL FROM THE 217rn JUDICIAL DISTRICT COURT
                                    ANGELINA COUNTY, TEXAS
                                       CAUSE NO. 2011-0160


STATE OF TEXAS                                               §
                                                             §
COUNTY OF ANGELINA                                           §


                                                      AFFIDAVIT


                 BEFORE ME, the undersigned authority, on this day personally appeared Albert J.

Charanza, Jr., who after being duly sworn stated:

                 "I am the attorney for the appellant in the above numbered and entitled cause. I

                 have read the foregoing Motion To Extend Time to File Appellant's Brief and

                 swears that all of the allegations of fact contained therein are true and correct."




                 SUBSCRIBED AND SWORN TO BEFORE ME on December 7, 2015 to certify which

witness my hand and seal of office.


     ,,,:~~tfiz,,,,     LUCIA GONZALEZ
 J {~).. ··~"1 Notary Public, State of Texas
 ·'. -'· /J(.=,J      My Commission Expires
 '"